RYDER, Judge.
In this appeal from a judgment and sentence for obtaining property with a worthless check, Nicholas Mitsakos raises three issues. We find merit only in the issue that the trial court imposed invalid conditions of probation.
Mr. Mitsakos challenges all five conditions; however, we hold that only the first three conditions are invalid. Those conditions require Mr. Mitsakos to (1) refrain from the consumption of any alcoholic beverage; (2) not to visit any bars, taverns, or any establishment whose primary business is the sale of intoxicants to the public; and (3) at the direction of his probation officer, submit himself for substance abuse counseling and treatment at his own expense. The trial court did not make any findings supporting the imposition of these conditions. These conditions are unrelated to the crime for which Mr. Mitsakos was convicted, and none of these conditions relate to criminal activity. See Rodriguez v. State, 378 So.2d 7 (Fla.2d DCA 1979). We therefore hold that the trial court erred by imposing these three conditions of probation. See Edmunds v. State, 559 So.2d 415 (Fla.2d DCA 1990). The remaining conditions are valid.
Accordingly, we affirm the conviction and sentence, but strike special conditions of probation one through three.
SCHOONOVER, C.J., and DANAHY, J., concur.